No. 04-99-00589-CV
Dr. Lola BOYCE,
Appellant
v.
AMICA MUTUAL INSURANCE COMPANY,
Appellee
From the 224th Judicial District Court, Bexar County, Texas
Trial Court No. 96-CI-17409
Honorable Andy Mireles, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	April 26, 2000
APPEAL DISMISSED
	The appellant in the above numbered and styled appeal has filed a motion to dismiss the
appeal, stating that the parties have reached an agreement to settle and compromise their differences
in the underlying lawsuit. The motion is granted.  See Tex. R. App. P. 42.1(a)(1). Because the case
is now moot, all previous orders and judgments, both trial and appellate, are set aside and the cause
is dismissed. See Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Hughes, 827 S.W.2d 859, 859 (Tex.
1992); Exxon Corp. v. Bulter, 619 S.W.2d 399, 399 (Tex. 1981); Panterra v. American Dairy
Queen, 908 S.W.2d 300, 301 (Tex. App.-San Antonio 1995, no writ.). The costs of this appeal are
taxed against the party who incurred them.
							PER CURIAM
DO NOT PUBLISH